Title: From Alexander Hamilton to Jeremiah Olney, 13 August 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir
Treasury DepartmentAugust 13th. 1792.

That part of my letter of the 25th. Ultimo, which says that “the drawback cannot be allowed, unless the proof required of its having been actually landed at a foreign port is produced” is a mistake, arising from my not having at the moment adverted to the difference of the regulations concerning drawbacks, as applied to distilled Spirits, from those relating to other articles.
The drawback may be paid at the end of six months, and the exportation-bond of the exporters will be cancelled on their producing the proper Certificate that the brandy has been actually landed & delivered at a foreign port or place.
It is to be observed that the penalties upon the relanding of goods, apply to their being relanded, before they have been at some foreign port.
I am Sir   Your Obed. servant
A Hamilton
Jeremiah Olney Esqr.
Collector, Providence.
